Citation Nr: 0736611	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  04-16 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for left shoulder 
disability. 

2.  Entitlement to service connection for degenerative 
arthritis of the cervical spine. 

3.  Entitlement to service connection for osteoarthritis with 
degenerative disc disease at L5-S1.

4.  Entitlement to service connection for degenerative disc 
disease, thoracic spine

5.  Entitlement to service connection for left knee 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from March 1961 to June 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, wherein the RO denied service 
connection for the current disabilities on appeal.  The 
veteran timely appealed the August 2003 rating action to the 
Board. 

In October 2007, the veteran canceled his request for a 
hearing before a Veterans Law Judge at the Board hearing.  
His hearing request is deemed withdrawn.  38 C.F.R. § 20.703 
(e) (2007). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he currently has osteoarthritis of 
the cervical, thoracic and lumbar spine, along with left 
shoulder and left knee disabilities that are the result of a 
motor vehicle accident that occurred at Rodman Naval Base in 
early March 1962.  The veteran maintains that after the 
accident, he received medical treatment at the Howard Air 
Force Base Infirmary.  He contends that military police from 
Rodman Navy Base filed an accident report (see, VA Form 21-
4176, Report of Accidental Injury In Support of Claim for 
Compensation or Pension, dated in April 2003).  

Service medical records are entirely negative for any 
reference or notations of a motor vehicle accident or any 
injuries resulting therefrom.  A search for medical records 
pertaining to the veteran from Howard Air Force Base 
Infirmary and Line of Duty reports from Rodman Naval Base 
were negative (see, negative responses from National 
Personnel Records Center (NPRC), dated in June and August 
2003, respectively).  In an August 2003 Administrative 
Decision, VA determined that any injuries sustained by the 
veteran as a result of the March 1962 motor vehicle accident 
were incurred in the line of duty and were not the result of 
willful misconduct.  

There is current evidence of osteoarthritis of the left 
shoulder, lumbar, cervical and thoracic spine and a left knee 
disability.  The veteran has testified that he has had pain 
in the left knee, left shoulder, back, and neck since he was 
involved in a March 1962 motor vehicle accident.  

In October 2003, a VA physician opined-without a review of 
the veteran's service and post-service medical records, that 
it was possible that in-service  motor vehicle accident 
contributed to the appellant's degenerative arthritis of the 
mid-thoracic and lumbar spine (see, VA progress note, dated 
October 7, 2003).  There is no other opinion-private or VA-
that addresses the etiology, if any, between the veteran's 
current left shoulder, left knee, and cervical, thoracic and 
lumbar spine disabilities and his military service, to 
include a March 1962 motor vehicle accident.  

Under the Veterans Claims Assistance Act (VCAA), VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service. 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The 
threshold for finding a link between current disability and 
service is low.  Locklear v. Nicholson, 
20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

Finally, a July 2003 VA outpatient report contains a notation 
that the veteran had applied for disability benefits from the 
Social Security Administration (SSA).  The claims file is 
devoid of any SSA records pertaining to the veteran's claim 
for disability benefits, if they exist.  Thus, these records, 
if available, must be obtained on remand.  See, 38 U.S.C.A. § 
5103A(b)(1) (West 2002); Murinscak v. Derwinski, 2 Vet. App. 
363 (1992).  The Court has imposed a virtually absolute duty 
to obtain Social Security records. Woods v. Gober, 14 Vet. 
App. 214, 222 (2000); 
Baker v. West, 11 Vet. App. 163, 169 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all documents pertaining to 
the veteran's claim for disability 
benefits from the SSA.  Associate these 
records with his claims file.  These 
records should include, but are not 
limited to, copies of the SSA decision 
concerning his claim for disability 
benefits, as well as any medical 
records used to make this 
determination, hearing transcripts, 
etc.  If SSA disability benefits have 
not been awarded to the veteran, this 
must be documented in the claims files 

2.  Take any necessary steps to obtain 
a military police accident report from 
Rodman Naval Base, Canal Zone Panama, 
surrounding a March 1962 motor vehicle 
accident involving the appellant.  If 
no such records can be found, ask for 
written confirmation of that fact.

3.  Afford the veteran a VA orthopedic 
examination to determine the nature and 
etiology of any currently present left 
shoulder, left knee and cervical, 
thoracic and lumbar spine disabilities 
found on examination.  The VA examiner 
must indicate that he or she conducted 
a review of the claims folders.
    
The examiner should render an opinion 
as to whether it is at least as likely 
as not (at least a 50 percent 
probability) that any currently 
diagnosed left knee, left shoulder, 
cervical, thoracic, or lumbar spine 
disability is related to the veteran's 
period of military service.
    
A rationale for all opinions expressed 
should be set forth in a written 
report.
    
4.  Then, re-adjudicate the claims on 
appeal.  If any of the claims remain 
denied, issue a supplemental statement 
of the case, before returning the case 
to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

